1/8/2020DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
This action is in response to the preliminary amendment filed on 1/8/2020. Claims 14-27 are pending. No claims are amended. Claims 14-27 have been added. Claims 1-13 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of generating an adjusted set of response tasks based on a freely formulated response of a user. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (14-27) is/are directed to an abstract idea without significantly more. 

Step 1 

(14-25, 27) is/are directed to a method and claims(s) (26) is/are directed to a network and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of receiving, outputting, analyzing, and generating data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “using a computer device,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “using a computer device” language, the claim encompasses the user manually generating an adjusted set of response tasks. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  



(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to generate an adjusted set of response tasks which is a method of managing interactions between people. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a network, a computer device, a data storage unit, a processing unit, an output device. The technology as claimed in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating an adjusted set of response tasks based on a freely formulated response of a user). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, it is viewed that the specification sets forth an improvement in technology, but the claim itself does not reflect the disclosed improvement (doesn’t include components or steps of the invention that provide the improvement described in the specification).

For further clarification the Examiner points out that the claim(s) recite(s) receiving an initial set of predetermined response tasks, using a computer to output at least one free-formulation response task, analyze the response to identify evaluation information, and generate a set of response tasks which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into  which is the abstract idea steps of using received an analyzed information to generate an adjusted set of response tasks (generating an adjusted set of response tasks based on a freely formulated response of a user) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. generating an adjusted set of response tasks based on a freely formulated response of a user).  Using a computer to receive, output, analyze and generate the data resulting from this kind mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to generate and adjusted set of response task:

An object of the present invention is thus to improve existing ways of using computer networks for gathering responses from users (e.g. via online surveys), in particular with regard to reducing the time and effort for conducting the response (i.e. data) gathering and/or for analysing the received responses (i.e. data).

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 15-19, recite limitations which further limit the claimed analysis of data by narrowing the abstract idea.

Claims 20-25 recites limitations directed to claim language viewed as using the computer model for performing steps related to the abstract idea.  




Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

	As will be detailed below, the computer network and in particular at least one computer device thereof (e.g. the central computer device discussed below) may comprise at least one processing unit (e.g. including at least one microprocessor) and/or at least one data storage unit. The data storage unit may contain program instructions, such as algorithms or software modules. The processing unit may use these stored program instructions to execute them, thereby performing the steps and/or functions of the method disclosed herein. Accordingly, the method may be implemented by executing at least one software program with at least one processing unit of the computer network.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art references Kopikare (US 20190318370 A1), Clark et al. (US 10380246 B2), Kopikare (US 20190066136 A1), Berns et al. (US 20170123643 A1), Williams et al. (US 20140316856 A1) discloses a network, a computer device, a data storage unit, a processing unit, an output device in at least Kopikare (Fig. 4, 10, ¶ 150-163), Clark (Fig. 1-3, col. 9, line 9 – col. 10, line 40), Kopikare (Fig. 1, 5, 15, 16, ¶ 46, 146, 154-168), Berns (Fig. 6, 13, ¶ 37, 39, 40, 58, 72-91), Williams (¶ 18, 44-48).



The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation “the computer model.”  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation “the gathered evaluation information.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17, 19-22, 24, 26, 27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopikare (US 20190066136 A1). 

Regarding claim 14, Kopikare teaches a method for generating an adjusted set of response tasks based on a freely formulated response of a user with a computer network (¶ 72-74, Indeed, to perform act 214, the conversational survey system 106 compares the identified response feature with the survey flow to identify which logical condition within the survey flow is triggered. For example, upon identifying a negative sentiment associated with a particular product (act 212), the conversational survey system 106 may determine that a logical condition associated with the particular product is triggered by the survey response. Since the sentiment toward the product is negative, the conversational survey system 106 may generate a follow-up question that is different from a potential follow-up question that the conversational survey system 106 would otherwise generate if the sentiment were positive (e.g., as dictated by the survey flow);

receiving an initial set of predetermined response tasks, each response task including a number of predetermined response options, and determining evaluation information for evaluating at least one predetermined characteristic based on the response options selected by a user (¶ 7, For example, the systems described herein can receive a response to a digital survey question and can analyze the response to determine a response feature (e.g., sentiment, magnitude, etc.) associated with the response. Based on the analysis of the response, the systems can identify a logical condition within a 

using a computer device of the computer network to output at least one free- formulation response task to at least one user, with which an at least partially freely formulated response can be received from the user (¶ 26, One or more embodiments described herein provide benefits and solve one or more of the foregoing or other problems in the art with a conversational survey system. In particular, the conversational survey system can analyze a survey question response (e.g., a free-form text response) to identify topics (e.g., a person, a company, or a product) within the response. The conversational survey system can further determine a response feature (e.g., a sentiment) associated with each topic identified within the response. Based on the response feature associated with each topic, the conversational survey system can generate and provide one or more follow-up questions regarding the identified topics. ¶ 27-29, As mentioned, the conversational survey system receives a response to a survey question associated with a digital survey. In particular, the conversational survey system receives a survey response from a respondent client device associated with a survey respondent. In addition, the conversational survey system receives a response in the form of free-form text, images, audio (e.g., voice), and/or video. Regardless of the format of the received response, the conversational survey system analyzes the received response to identify response features and/or topics within the response. ¶ 42, As used herein, a “digital survey question” (or simply “survey question”) refers to a prompt included in a digital survey that invokes a response from a respondent, or that requests information from a respondent. Example types of questions include, but are not limited to, multiple-choice, slider, open-ended, ranking, scoring, summation, demographic, dichotomous, differential, cumulative, dropdown, matrix, net promoter score (NPS), singe textbox, heat map, and any other type of prompt that can invoke a response from a respondent. In one or more embodiments, when one or 

using a computer device of the computer network configured to analyze the at least partially freely formulated response to identify evaluation information based on the freely formulated response, the evaluation information being usable for evaluating the at least one predetermined characteristic (¶ 26-29, The conversational survey system also analyzes the received response. In particular, the conversational survey system may analyze text-based responses or other types of responses based on the type of survey question associated with the response. For example, the conversational survey system may analyze a survey response by implementing a machine learning model. For instance, a machine learning model may be trained to predict response features associated with a given survey response based on the text within the response. In these or other embodiments, the conversational survey system may implement other text analysis techniques to parse words, determine language, interpret tone, etc., associated with a survey response. Additional detail regarding analyzing the response is provided below in relation to the figures., ¶ 64-67, Indeed, as used herein, the term “response feature” refers to features explicit within or inherent to a survey response. In particular, a response feature can refer to conclusions drawn by analyzing characteristics within a survey response. For example, a response feature may include a sentiment associated with a response, a salience of a response, a magnitude of a response, a language used in a response, a length of a response (e.g., a number of characters, a number of sentences, a number of characters per sentence, etc.). A response feature may refer to a feature, characteristic, or attribute of a response, or else a response feature may 

and using a computer device of the computer network to generate an adjusted set of response tasks based on the identified evaluation information and to output the adjusted set of response tasks to the user (Fig. 8-10, ¶ 31, Accordingly, upon analyzing a received response, the conversational survey system identifies logical condition(s) within the survey flow that correspond with the determined response feature(s). For example, the conversational survey system may determine that a response expresses a negative sentiment toward a particular product. Accordingly, the conversational survey system may identify a logical condition that dictates that, when a negative sentiment is expressed, a follow-up question is to be generated that includes an apology and further inquiry. To illustrate, the conversational survey system may generate a follow-up question along the lines of, “We are so sorry the product was unsatisfactory. Please let us know what exactly what the problem was so we can fix it right away.” Additional detail regarding generating a survey flow based on logic rules and generating follow-up survey questions is provided below in relation to the figures. ¶ 34, For example, the conversational survey system can determine a sentiment (e.g., positive, negative, etc.) associated with a given response to a survey question, and the conversational survey system can further tailor a follow-up question according to the determined sentiment of the response (e.g., to directly address any issues raised in the response). Accordingly, the conversational survey system may focus on relevant issues pertaining to individual respondents rather than providing generic survey questions that are the same for each respondent across the spectrum. Thus, the conversational survey system gathers more actionable information from survey responses by inquiring about specific issues that relate to a respondent on an individual level. ¶ 73-74, Indeed, to perform act 214, the conversational survey system 106 compares 

Regarding claim 15, Kopikare teaches at least partially basing the freely formulated response on one of: a text response; a speech response; or behavioral characteristics of a respondent (Fig. 8-10, ¶ 28-29, As mentioned, the conversational survey system receives a response to a survey question associated with a digital survey. In particular, the conversational survey system receives a survey response from a respondent client device associated with a survey respondent. In addition, the conversational survey system receives a response in the form of free-form text, images, audio (e.g., voice), and/or video. Regardless of the format of the received response, the conversational survey system analyzes the received response to identify response features and/or topics within the response. ¶ 43, As used herein, a “survey response” (or simply “response”) refers to any type of electronic data 

Regarding claim 16, Kopikare teaches using the free-formulated response task to ask the user to provide feedback on a certain topic (Fig. 8-10, ¶ 120-125, To illustrate, the response 904 has a negative sentiment, as expressed by the typed text “very poor experience.” Accordingly, the conversational survey system 106 provides a follow-up question 910 that acknowledges the response 904 (e.g., by providing an apology) and that inquires further into the reasons behind the negative sentiment of the response 904. Indeed, as illustrated in FIG. 9B, the conversational survey system 106 

Regarding claim 17, Kopikare teaches carrying out the step of generating the adjusted set of predetermined response tasks by: reducing a number of at least one of the response tasks or response options within the initial set of predetermined response tasks (¶ 34-36, Moreover, due to the focused nature of determining a focused survey question (e.g., as opposed to a generic survey question), the conversational survey system provides an improved electronic survey user interface that is more efficient that conventional interfaces. In particular, a conventional system may have to present, via a graphical user interface, numerous generic survey questions in an attempt to blindly identify a respondent's primary concern or interest with respect to an electronic survey. In contrast, the conversational survey system can generate a focused question based on a respondent's response input. Accordingly, the conversational survey system results in a user interface that can reduce or eliminate the number of user interactions necessary to gather the desired user response. For instance, instead of having to present a respondent with 20 generic electronic survey questions in a user interface, the conversational survey system can present a first question, then generate a focused survey question in response to the respondent's answer to the first question, and present the focused survey question as the second question. The reduction from 20 questions to two questions significantly improves the efficiency and usability of the user interface of the conversational survey system.).

Regarding claim 19, Kopikare teaches carrying out the step of generating the adjusted set of predetermined response tasks by: selecting certain of the response tasks from the initial set of predetermined response tasks, the selected response tasks making up the adjusted set of predetermined response tasks (¶ 83-85, In other embodiments, the conversational survey system 106 

Regarding claim 20, Kopikare teaches performing the identification of evaluation information based on the freely formulated response by using a computer model having been generated based on machine learning (Fig. 3-4, ¶ 29, The conversational survey system also analyzes the received response. In particular, the conversational survey system may analyze text-based responses or other types of responses based on the type of survey question associated with the response. For example, the conversational survey system may analyze a survey response by implementing a machine learning model. For instance, a machine learning model may be trained to predict response features associated with a given survey response based on the text within the response. In these or other embodiments, the conversational survey system may implement other text analysis techniques to parse words, determine language, interpret tone, etc., associated with a survey response. Additional detail regarding analyzing the response is provided below in relation to the figures. ¶ 51, As illustrated in FIG. 1, the environment 100 includes server(s) 104. Additionally, the server(s) house the conversational survey system 106, the machine learning service 108, and the survey database 110. To illustrate, the server(s) 104 may include the conversational survey system 106 as well as the machine learning service 108 installed thereon as software, hardware, or both. Furthermore, the server(s) 104 may facilitate communication between the 

Regarding claim 21, Kopikare teaches which further comprises: using the computer model to at least one of determine or define a relation between contents of the freely formulated response and evaluation information for the at least one characteristic (¶ 26-28, As mentioned, the conversational survey system receives a response to a survey question associated with a digital survey. In particular, the conversational survey system receives a survey response from a respondent client device associated with a survey respondent. In addition, the conversational survey system receives a response in the form of free-form text, images, audio (e.g., voice), and/or video. Regardless of the format of the received response, the conversational survey system analyzes the received response to identify response features and/or topics within the response. ¶ 34, 61, 65-68, 138, 151). 

Regarding claim 22, Kopikare teaches which further comprises: using the computer model to compute an evaluation score indicating how the characteristic is evaluated (¶ 68, A “sentiment” may refer to an opinion, feeling, or attitude. In particular, a sentiment can reflect a feeling towards a particular topic (e.g., entity, object, product, etc.), and can be represented by a sentiment score or rating. For example, a sentiment may be a rating assigned to an overall response or a specific topic on a scale from −1 to 1 (e.g., −0.8, −0.2, 0.1, 0.8, etc.), where more negative sentiments correlate to more 

Regarding claim 24, Kopikare teaches wherein the computer model at least one of includes or is generated based on an artificial neural network (Fig. 2, ¶ 63-64, As further illustrated in FIG. 2, the machine learning service 108 receives the response from the conversational survey system 106. The machine learning service 108 performs the act 208 to analyze the response. In particular, the machine learning service 108 analyzes the response by implemented a trained machine learning model such as, for example, a neural network (e.g., a convolutional neural network), parsing text, natural language processing and/or determining various attributes associated with the response. As used herein, the term “machine learning model” refers to a computer representation that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term machine-learning model can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include, but is not limited to, a neural network (e.g., a convolutional neural network or deep learning), decision tree, association rule learning, inductive logic 

Regarding claim 26, Kopikare teaches A computer network configured to generate an adjusted set of response tasks based on a freely formulated response of a user; a data storage unit; at least one processing unit configured to execute any of the following software modules stored in said data storage unit (¶ 72-74, Indeed, to perform act 214, the conversational survey system 106 compares the identified response feature with the survey flow to identify which logical condition within the survey flow is triggered. For example, upon identifying a negative sentiment associated with a particular product (act 212), the conversational survey system 106 may determine that a logical condition associated with the particular product is triggered by the survey response. Since the sentiment toward the product is negative, the conversational survey system 106 may generate a follow-up question that is different from a potential follow-up question that the conversational survey system 106 would otherwise generate if the sentiment were positive (e.g., as dictated by the survey flow, ¶ 37, 39, 52, 163-166);

an initial set of predetermined response tasks, each response task including a number of predetermined response options, for determining evaluation information for evaluating at least one predetermined characteristic based on the response options selected by a user (¶ 7, For example, the systems described herein can receive a response to a digital survey question and can analyze the response to determine a response feature (e.g., sentiment, magnitude, etc.) associated with the response. Based on the analysis of the response, the systems can identify a logical condition within a survey flow that corresponds to the determined response feature, and can further generate a follow-up question based on the identified condition within the survey flow. ¶ 27-29, As mentioned, the 

a free-formulation output software module configured to provide at least one free-formulation response task with which a freely formulated response can be received from at least one user (¶ 26, One or more embodiments described herein provide benefits and solve one or more of the foregoing or other problems in the art with a conversational survey system. In particular, the conversational survey system can analyze a survey question response (e.g., a free-form text response) to identify topics (e.g., a person, a company, or a product) within the response. The conversational survey system can further determine a response feature (e.g., a sentiment) associated with each topic identified within the response. Based on the response feature associated with each topic, the conversational survey system can generate and provide one or more follow-up questions regarding the identified topics. ¶ 27-29, As mentioned, the conversational survey system receives a response to a survey question associated with a digital survey. In particular, the conversational survey system receives a survey response from a respondent client device associated with a survey respondent. In addition, the conversational survey system receives a response in the form of free-form text, images, audio (e.g., voice), and/or video. Regardless of the format of the received response, the conversational survey system analyzes the received response to identify response features and/or topics within the response. ¶ 42, As used herein, a “digital survey question” (or simply “survey question”) refers to a prompt included in a digital survey that invokes a response from a respondent, or that requests information from a respondent. Example types of questions include, but are not limited to, multiple-choice, slider, open-ended, ranking, scoring, summation, demographic, dichotomous, differential, cumulative, dropdown, matrix, net promoter score (NPS), singe textbox, heat map, and any other type of prompt that can invoke a response from a respondent. In one or more embodiments, when one or more answer choices are available for a digital survey question, a digital survey question may include a question portion as well as an available answer choice portion that corresponds to the survey question. For example, when describing a multiple-choice 

a free-formulation analysis software module configured to analyze the freely formulated response and to thereby identify evaluation information contained therein, the evaluation information being usable for evaluating the at least one predetermined characteristic (¶ 26-29, The conversational survey system also analyzes the received response. In particular, the conversational survey system may analyze text-based responses or other types of responses based on the type of survey question associated with the response. For example, the conversational survey system may analyze a survey response by implementing a machine learning model. For instance, a machine learning model may be trained to predict response features associated with a given survey response based on the text within the response. In these or other embodiments, the conversational survey system may implement other text analysis techniques to parse words, determine language, interpret tone, etc., associated with a survey response. Additional detail regarding analyzing the response is provided below in relation to the figures., ¶ 64-67, Indeed, as used herein, the term “response feature” refers to features explicit within or inherent to a survey response. In particular, a response feature can refer to conclusions drawn by analyzing characteristics within a survey response. For example, a response feature may include a sentiment associated with a response, a salience of a response, a magnitude of a response, a language used in a response, a length of a response (e.g., a number of characters, a number of sentences, a number of characters per sentence, etc.). A response feature may refer to a feature, characteristic, or attribute of a response, or else a response feature may refer to a feature or characteristic of another characteristic of the response. For example, sentiment may refer to an overall sentiment of a response as a whole, or else may refer to a sentiment associated with a particular topic (e.g., entity) identified within the response. ¶ 85, 100-103, 117, 149, 157-158); 

a response set adjusting software module configured to generate an adjusted set of response tasks based on the evaluation information identified by said free-formulation analysis software module and at least one output device configured to output the adjusted set of response tasks to the user (Fig. 8-10, ¶ 31, Accordingly, upon analyzing a received response, the conversational survey system identifies logical condition(s) within the survey flow that correspond with the determined response feature(s). For example, the conversational survey system may determine that a response expresses a negative sentiment toward a particular product. Accordingly, the conversational survey system may identify a logical condition that dictates that, when a negative sentiment is expressed, a follow-up question is to be generated that includes an apology and further inquiry. To illustrate, the conversational survey system may generate a follow-up question along the lines of, “We are so sorry the product was unsatisfactory. Please let us know what exactly what the problem was so we can fix it right away.” Additional detail regarding generating a survey flow based on logic rules and generating follow-up survey questions is provided below in relation to the figures. ¶ 34, For example, the conversational survey system can determine a sentiment (e.g., positive, negative, etc.) associated with a given response to a survey question, and the conversational survey system can further tailor a follow-up question according to the determined sentiment of the response (e.g., to directly address any issues raised in the response). Accordingly, the conversational survey system may focus on relevant issues pertaining to individual respondents rather than providing generic survey questions that are the same for each respondent across the spectrum. Thus, the conversational survey system gathers more actionable information from survey responses by inquiring about specific issues that relate to a respondent on an individual level. ¶ 73-74, Indeed, to perform act 214, the conversational survey system 106 compares the identified response feature with the survey flow to identify which logical condition within the survey flow is triggered. For example, upon identifying a negative sentiment associated with a particular 

Regarding claim 27, Kopikare teaches a method for generating an adjusted set of response tasks based on a freely formulated response of a user with a computer network, the method comprising using the computer network (¶ 72-74, Indeed, to perform act 214, the conversational survey system 106 compares the identified response feature with the survey flow to identify which logical condition within the survey flow is triggered. For example, upon identifying a negative sentiment 

receiving an initial set of predetermined response tasks, each response task including a number of predetermined response options, and determining evaluation information for evaluating at least one predetermined characteristic based on the response options selected by a user (¶ 7, For example, the systems described herein can receive a response to a digital survey question and can analyze the response to determine a response feature (e.g., sentiment, magnitude, etc.) associated with the response. Based on the analysis of the response, the systems can identify a logical condition within a survey flow that corresponds to the determined response feature, and can further generate a follow-up question based on the identified condition within the survey flow. ¶ 27-29, As mentioned, the conversational survey system receives a response to a survey question associated with a digital survey. In particular, the conversational survey system receives a survey response from a respondent client device associated with a survey respondent. In addition, the conversational survey system receives a response in the form of free-form text, images, audio (e.g., voice), and/or video. Regardless of the format of the received response, the conversational survey system analyzes the received response to identify response features and/or topics within the response. ¶ 83, In other embodiments, the conversational survey system 106 ceases to provide additional follow-up questions (or terminate the electronic survey) based on reaching the end of a survey flow as dictated by the set of logic rules. For example, the conversational survey system 106 may terminate administration of a survey based on 

using a computer device of the computer network to output at least one free- formulation response task to at least one user, and to receive an at least partially freely formulated response from the user (¶ 26, One or more embodiments described herein provide benefits and solve one or more of the foregoing or other problems in the art with a conversational survey system. In particular, the conversational survey system can analyze a survey question response (e.g., a free-form text response) to identify topics (e.g., a person, a company, or a product) within the response. The conversational survey system can further determine a response feature (e.g., a sentiment) associated with each topic identified within the response. Based on the response feature associated with each topic, the conversational survey system can generate and provide one or more follow-up questions regarding the 

using a computer device of the computer network configured by a model or algorithm to analyze unstructured data of the at least partially freely formulated response to identify evaluation information based on the freely formulated response, the evaluation information being used for evaluating the at least one predetermined characteristic (¶ 26-29, The conversational survey system also analyzes the received response. In particular, the conversational survey system may analyze text-based responses or other types of responses based on the type of survey question associated with the 

and using a computer device of the computer network to generate an adjusted set of response tasks based on the identified evaluation information and to output the adjusted set of response tasks to the user (Fig. 8-10, ¶ 31, Accordingly, upon analyzing a received response, the conversational survey system identifies logical condition(s) within the survey flow that correspond with the determined response feature(s). For example, the conversational survey system may determine that a response expresses a negative sentiment toward a particular product. Accordingly, the conversational survey system may identify a logical condition that dictates that, when a negative sentiment is expressed, a follow-up . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopikare (US 20190066136 A1) in view of Kopikare (US 20190318370 A1) in the future referred to as “Kopikare ‘370.”

Regarding claim 18, Kopikare discloses reducing a number of at least one of the response tasks. Kopikare does not specifically teach removing at least one of those response tasks or response options being provided to gather evaluation information having already been identified based on the freely formulated response.

However, Kopikare ‘370 teaches removing at least one of those response tasks or response options being provided to gather evaluation information having already been identified based on the freely formulated response (¶ 67-68, In the event the survey system 102 determines that the social networking information answers the corresponding question, the survey system 102 can automatically generate a response to the question without having the user interact with the question. For instance, the survey system 102 can provide the social networking information as the answer to the question (e.g., the survey system records the respondent's age as the answer to a survey question asking for the 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kopikare to include/perform removing at least one of those response tasks or response options being provided to gather evaluation information having already been identified based on the freely formulated response, as taught/suggested by Kopikare ‘370. This known technique is applicable to the system of Kopikare as they both share characteristics and capabilities, namely, they are directed to generating customized surveys. One of ordinary skill in the art would have recognized that applying the known technique of Kopikare ‘370 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kopikare ‘370 to the teachings of Kopikare would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such removing of response task features into similar systems. Further, applying removing at least one of those response tasks or response options being provided to gather evaluation information having already been identified based on the freely formulated response would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the removal of redundant or repeat questions. Therefore allowing the system to focus on questions that would further knowledge of the individual.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopikare (US 20190066136 A1) in view of Clark et al. (US 10380246 B2).

Regarding claim 23, Kopikare discloses an evaluation score. Kopikare does not specifically teach using the computer model to compute a confidence score indicating a confidence level of the computed evaluation score.

However, Clark teaches using the computer model to compute a confidence score indicating a confidence level of the computed evaluation score (col. 4, line 50 – col. 5, line 32, The QA application 117 builds a model from the training examples. The model may identify features in the examples and relate the features towards an outcome for response being either relevant or irrelevant. Weights for the impact of a presence (or absence) of the features are derived from this evaluation. The model can then take the features provided in the training examples and score the examples to predict whether the response is relevant or irrelevant. The score may indicate a measure of confidence of whether an answer is relevant to a question. The QA application 117 may identify scores exceeding a given threshold as being relevant and scores below the threshold as irrelevant.).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kopikare to include/perform using the computer model to compute a confidence score indicating a confidence level of the computed evaluation score, as taught/suggested by Clark. This known technique is applicable to the system of Kopikare as they both share characteristics and capabilities, namely, they are directed to receiving free form feedback to a questionnaire. One of ordinary skill in the art would have recognized that applying the known technique of Clark would have yielded predictable results and resulted in an improved system. It would have been recognized that .

 Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopikare (US 20190066136 A1) in view of Berns et al. (US 20170123643 A1).

Regarding claim 25, Kopikare discloses an evaluation score. Kopikare does not specifically teach a level of completeness.

However, Berns teaches computing a completeness score indicating a level of completeness of the gathered evaluation information based on responses received from a plurality of users (¶ 60, The progress monitoring can include an average time to complete a level associated with the hierarchical survey, a percentage of questions answered at each level of the hierarchical survey, an average time to the hierarchical survey completion, a percentage of completed hierarchical surveys, etc. The progress monitoring can be done per field agent, per respondent, per team, or per project. The progress monitoring can be done using any permutation of the described parameters. ¶ 50, Fig. 7, 11A

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kopikare to include/perform computing a completeness score indicating a level of completeness of the gathered evaluation information based on responses received from a plurality of users, as 

Other pertinent prior art includes Tyfon et al. (US 20150206156 A1) which discloses processing natural language survey responses using a survey response system in order to determine customer sentiments from natural language responses and elicit more comprehensive responses from customers. Williams et al. (US 20140316856 A1) which discloses an analysis tool that assesses customer responses to an open-ended survey question and tailors additional questions based on deductive processing tool. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday-Friday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683